DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant filed the amendment on 01/24/2022. Claims 21-26, 28-36, and 38-40 are pending. Claims 21, 24-25, 28-30, 33-34, and 38-40 are amended. Claims 27 and 37 are canceled. Claims 21-26, 28-36, and 38-40 are rejected. After careful consideration of applicant arguments, the examiner finds them to be not persuasive.
Claim Objections
3.	Claims 24 and 25 are objected to because of the following informalities:  
	Claims 24 and 25 recite “wherein the memory… for extension by the processor to…” instead of “wherein the memory… for execution by the processor to…”
Appropriate corrections are required.
Rejections under 35 U.S.C. § 101
4.	The rejection under 35 USC § 101 is withdrawn.
Claim Rejections - 35 USC §112
5.	The rejections under 35 USC § 112 from the office action dated 10/22/2021 are withdrawn.
Rejections under 35 U.S.C. § 102
6.	Claims 21-26, 28-29, and 40 rejections under 35 USC § 102 are stood.
Rejections under 35 U.S.C. § 103
7.	Applicant’s arguments toward prior art references Chari et al., Saperstein et al. and Unser et al. that references do not teach the amended claim limitations are not persuasive. Chari et al.  discloses amended claim limitations “…according to the currency amounts associated with the payment transactions …”, “after grouping the payment transactions in each of the plurality of time phases into one or more clusters…”, and limitations from canceled claim 27 in paragraphs 45-46, 78-83, 90-92, 96-99, and 153.
Claim Interpretation
Intended Use
8.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
9.	Claim 21 recites “a memory storing instructions for execution by the processor to:”
	Claim 24 recites “wherein the memory further stores instruction for extension [execution] by the processor to….”
	Claim 25 recites “wherein the memory further stores instruction for extension [execution] by the processor to:”
Claim 40 recites “A non-transitory computer-readable storage medium … causes the at least one processor to: collect…; assign…; group…; detect…; select…; generate…; compare…; determine…; determine…; … update… and send…”
10.	The underlined limitations represent intended use and are not give patentable weight.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 21-26, 28-36, and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
13.	Claims 21 and 30 recite “based on the determined risk score, update the notification, the updated notification including an alert about the outlier, and send the alert to a user terminal”.
	Claim 40 recites “based on the determined risk score, update the notification, the updated notification including an alert about the outlier”.
14.	The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
15. 	For the examination purposes claims interpreted such as “when a risk score becomes available it is dynamically updated and presented in the interface”.
16.	Claims 22-26, 28-29, 31-36, and 38-39 are rejected under the same rationale as claims 21 and 30 because claims 22-26, 28-29, 31-36, and 38-39 inherit the deficiencies of claims 21 and 30 respectively due to their dependency
Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 21-26, 28-29, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20160364794A1 to Chari et al.
20.	As per claim 21: 
Chari et al. discloses the following limitations:
a processor [0039] 
a memory storing instructions for execution by the processor to [0039] 
Claim 21 language “… to: collect…; divide…; assign…; group…; … detect…; select…; send…; compare…; determine…; and …update … and send…” is intended use and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
21.	As per claims 24 and 25 language “… to combine…” and “to: determine…; update …; and send …” respectively, are intended use as well.
22.	As per claims 22, 23, 26, 28, and 29, each merely further describes the intended use of claim 21 (e.g. “collect arrival times…”)
23.	As per claim 40: 
Chari et al. discloses the following limitations:
A non-transitory computer-readable storage medium comprising instructions that, when executed by at least one hardware processor, causes the at least one processor to: [0023], [0036] 
Claim 40 language “… to: collect…; assign…; group…; … detect…; select…; generate…; compare…; determine…; determine…; … update… and send…”” is intended use and according to the MPEP (2103 I C) is not sufficient to differentiate the claim from the prior art. 
Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	Claims 21-24, 28-33, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US9485265B1 to Saperstein et al. and US20170124269A1 to McNair et al.
27.	As per claims 21 and 30: 
Chari et al. discloses the following limitations:
a processor [0039]
a memory storing instructions for execution by the processor to: [0039] 
collect arrival times and currency amounts associated with a plurality of payment transactions [0059], [0061], [0076]  
divide a period into a plurality of time phases, the plurality of time phases constituting an entirety of the period [0091]-[0093]
assign each of the plurality of payment transactions to at least one of the plurality of time phases [0065]
group the payment transactions in each of the plurality of time phases into one or more clusters according to the currency amounts associated with the payment transactions, wherein the one or more clusters represents potential periodic sequences of payment transactions [0061], [0065], [0143]-[0150]
after grouping the payment transactions in each of the plurality of time phases into one or more clusters, detect a sequence of periodic payments by analyzing the collected arrival times and currency amounts of the payment transaction in each cluster [0096]-[0099], [0143] 
send a notification identifying the selected N clusters [0046] 
compare time phase and amount characteristics of the sequence of periodic payments [0079]-[0083], [0091], [0096]-[0099]
determine an outlier in the sequence based on the characteristics, based on the comparison [0079]-[0083], [0090]-[0092] 
determine a risk score of the outlier based on one of a time- phase variance, a currency-amount variance, or a frequency variance [0079]-[0083], [0153] 
Chari et al. does not explicitly teach the following limitations:
select N clusters having the most events comprising sequential values; 
based on the determined risk score, update the notification, the updated notification including an alert about the outlier, and send the alert to a user terminal.
However, Saperstein et al., as shown, teaches the following limitations:
select N clusters having the most events comprising sequential values [Col. 3, lines 6-27]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and methods that retrieve raw data from issuers, reorganize the raw data, analyze the reorganized data to determine whether the risky or malicious activity is occurring, and generate alerts to notify users of possible malicious activity taught by Saperstein et al. in a method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with new features such identifying risky behavior, and transaction or sequence of transactions that may indicate a regulation is violated or that risky behavior, providing a prioritization of alerts and quickly evaluate group of alerts as taught by Saperstein et al. over that Chari et al.
However, McNair et al., as shown, teaches the following limitations:
based on the determined risk score, update the notification, the updated notification including an alert about the outlier, and send the alert to a user terminal [0088], [0114]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and methods for facilitating clinical decision support and managing patient population health discovered from the reference set of clinical information using data-mining approaches that include rare items and are linked to other clinical information to provide more contextually relevant information taught by McNair et al. in a method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with new features such as facilitating dynamic updating of at-risk conditions, risk scores, risk factors, or other presented information, as it changes or becomes available and the notification or alert is displayed in an electronic chart as taught by McNair et al. over that Chari et al.
28.	As per claims 22 and 31:
Chari et al. discloses the following limitations:
wherein the arrival time of the payment transaction is a date range (Fig.6, [0011],)
29.	As per claims 23 and 32:
Chari et al. discloses the following limitations:
wherein the period characteristic of the plurality of payment transactions comprise the date range (Fig.7, [0012])
30.	As per claims 24 and 33:
Chari et al. discloses the following limitations:
wherein the memory further stores instruction for extension by the processor to combine neighboring time phases into a single time phase, based on the date range [0096] 
31.	As per claims 28 and 38:
Chari et al. discloses the following limitations:
wherein the risk score is proportional to the difference between the time phrase of the outlier and the time phase characteristic of the sequence of periodic payments [0045] 
wherein the alert is generated only when the determined risk score exceeds preset threshold [0046]
32.	As per claim 29:
Chari et al. discloses the following limitations:
wherein the alert comprises a validation request sent to the user terminal [0046]
33.	As per claim 39:
Chari et al. discloses the following limitations: 
determining that the determined risk score exceeds a preset threshold and generating the alert [0041], [0046]
34.	As per claim 40:
Chari et al. discloses the following limitations:
a non-transitory computer-readable storage medium comprising instructions that, when executed by at least one hardware processor, causes the at least one processor to: [0023], [0036] 
collect arrival times and currency amounts associated with a plurality of payment transactions [0059], [0061], [0076] 
assign each of the plurality of payment transactions to at least one of a plurality of time phases, wherein the plurality of time phases form a period characteristic of the plurality of payment transactions [0065] 
group the payment transactions in each of the plurality of time phases into one or more clusters according to the currency amounts associated with the payment transactions, wherein the one or more clusters represents potential periodic sequences of payment transactions [0061], [0065], [0143]-[0150]
after grouping the payment transactions in each of the plurality of time phases into one or more clusters, detect a sequence of periodic payments by analyzing the collected arrival times and currency amounts of the payment transaction in each cluster [0096]-[0099], [0143] 
generate and send a notification identifying the selected N clusters [0042]
compare time phase and amount characteristics of the selected N clusters [0079]-[0083], [0091], [0096]-0099]
determine an outlier in the sequence based on the characteristics, based on the comparison [0079]-[0083], [0090]-[0092] 
determine a risk score of the outlier based on one of a time-phase variance a currency-amount variance, or a frequency variance [0079]-[0083], [0153]
send the alert to a user terminal [0046]
Chari et al. does not explicitly teach the following limitations: 
select N clusters having the most events comprising sequential values; 
based on the determined risk score, update the notification, the updated notification including an alert about the outlier. 
However, Saperstein et al., as shown, teaches the following limitations:
select N clusters having the most events comprising sequential values [Col. 3, lines 6-27]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and methods that retrieve raw data from issuers, reorganize the raw data, analyze the reorganized data to determine whether the risky or malicious activity is occurring, and generate alerts to notify users of possible malicious activity taught by Saperstein et al. in a method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with new features such identifying risky behavior, and transaction or sequence of transactions that may indicate a regulation is violated or that risky behavior, providing a prioritization of alerts and quickly evaluate group of alerts as taught by Saperstein et al. over that Chari et al.
However, McNair et al., as shown, teaches the following limitations:
based on the determined risk score, update the notification, the updated notification including an alert about the outlier [0088]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have systems and methods for facilitating clinical decision support and managing patient population health discovered from the reference set of clinical information using data-mining approaches that include rare items and are linked to other clinical information to provide more contextually relevant information taught by McNair et al. in a method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with new features such as facilitating dynamic updating of at-risk conditions, risk scores, risk factors, or other presented information, as it changes or becomes available as taught by McNair et al. over that Chari et al.
35.	Claims 25-26 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over US20160364794A1 to Chari et al. in view of US9485265B1 to Saperstein et al., US20170124269A1 to McNair et al., and US20150161741A1 to Unser et al.
36.	As per claims 25 and 34:
Chari et al. discloses the following limitations:
determine time phase characteristics of the sequence of periodic payments [0096]
Chari et al. does not explicitly teach the following limitations: 
update the notification, the updated information including a reminder; 
send the reminder to the user terminal, the user terminal displaying the reminder on a user interface.
However, Unser et al., as shown, teaches the following limitations:
update the notification, the updated information including a reminder [0036] 
send the reminder to a user terminal, the user terminal displaying the reminder on a user interface [0026] 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account taught by Unser et al. in a method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with new features such as the account database may be updated based on transaction data and automatically determining periodic payment information that might be displayed on a computer monitor as taught by Unser et al. over that Chari et al.
37.	As per claims 26, 35, and 36:
Chari et al. does not explicitly teach the following limitations: 
wherein the characteristics of the sequence of periodic payments comprise at least one of frequency, payment date, typical amount, or transaction information; 
wherein the reminder comprises a message near, at, or past a payment date.
However, Unser et al., as shown, teaches the following limitations:
wherein the characteristics of the sequence of periodic payments comprise at least one of frequency, payment date, typical amount, or transaction information [0026] 
wherein the reminder comprises a message near, at, or past a payment date [0026]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system designed to provide transaction information associated with payments made via a payment account and when information retrieved from a transaction database may be analyzed to automatically determine periodic payment information associated with the payment account taught by Unser et al. in a method and system for identifying fraudulent transactions where transactions data corresponding to a plurality of transactions between accounts are obtained from one or more different transaction channels of Chari et al. with the motivation to enhance a method with new feature such as the periodic payment information that may include a merchant classification, a predicted next payment due date, or any other type of periodic payment information as taught by Unser et al. over that Chari et al.
Conclusion
38.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
39.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANULLA ABDULLAEV/      Examiner, Art Unit 3692                                                                                                                                                                                                  
/CALVIN L HEWITT II/      Supervisory Patent Examiner, Art Unit 3692